NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        MAR 9 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

SYED NAZIM ALI,                                 No. 19-15853

                Plaintiff-Appellant,            D.C. No. 5:18-cv-04086-NC

 v.
                                                MEMORANDUM*
AMAZON.COM, INC.,

                Defendant-Appellee.

                  Appeal from the United States District Court
                     for the Northern District of California
               Nathanael M. Cousins, Magistrate Judge, Presiding**

                            Submitted March 3, 2020***

Before:      MURGUIA, CHRISTEN, and BADE, Circuit Judges.

      Syed Nazim Ali appeals pro se from the district court’s summary judgment

in his employment action alleging federal and state law claims. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo. Dep’t of Fair Emp’t &


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The parties consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
      ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Hous. v. Lucent Techs., Inc., 642 F.3d 728, 736 (9th Cir. 2011). We affirm.

      The district court properly granted summary judgment on Ali’s claim for

race discrimination under the California Fair Employment Housing Act (“FEHA”)

because Ali failed to raise a genuine dispute of material fact as to whether

defendant’s legitimate, nondiscriminatory reasons for not hiring him were

pretextual. See Guz v. Bechtel Nat’l, Inc., 8 P.3d 1089, 1113-14, 1118-19 (Cal.

2000) (setting forth burden-shifting framework under FEHA for discrimination

claims and noting that summary judgment for the employer is appropriate where,

given the strength of the employer’s showing of legitimate reasons, any

countervailing circumstantial evidence of discriminatory motive is too weak to

raise a rational inference that discrimination occurred).

      The district court did not abuse its discretion by denying Ali’s motion to

compel because Ali failed to demonstrate that the denial of discovery resulted in

actual and substantial prejudice to him. See Laub v. U.S. Dep’t of Interior,

342 F.3d 1080, 1084, 1093 (9th Cir. 2003) (setting forth standard of review and

explaining that a district court’s “decision to deny discovery will not be disturbed

except upon the clearest showing that the denial of discovery results in actual and

substantial prejudice to the complaining litigant” (citation and internal quotation

marks omitted)).

      We do not consider matters not specifically and distinctly raised and argued


                                          2                                    19-15853
in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Defendant’s motion to file documents under seal is granted. The Clerk will

maintain under seal defendant’s supplemental excerpts of record, volume 2.

      AFFIRMED.




                                          3                                       19-15853